                                                                                                    

Home / Home / Finding Alpha / The Short Case for World Wrestling Entertainment




    The Short Case for World Wrestling Entertainment
    17 March, 2014    Published in Finding Alpha    Read 68066 times         




                                   Tweet         SHARE


    The business World Wrestling Entertainment (WWE) is engaged in is sport or show (or maybe
    both) designed to manufacture emotions - to this end, the shows are replete with the kind of
    drama that apparently opens wallets.



    If the production of emotions however is transferred to the investing public and elicits the same
    visceral response to the stock as it does to the company's events, then there ought to be
    significant reason for caution on the long side, for sound investment policy has nothing to do
    with emotions.



    Yet, when examining not only the stock price, but the commentary that can be found online
    regarding the justification for the significant premium the shares currently command, it is hard
    to characterize the sentiment as anything other than speculation based on what appears to be
    the very temporal popularity of the issue.



    A few questions that might be worth asking:



        1. If one projects into the future ten years and looks back at WWE shares today and the
        corresponding premium, how would the opportunity look? Will WWE as a company seem
        as promising then as it does now? For that matter, is the company really as auspicious as
        it seems today?
                                                                                               
Is the company going to bring about a significant change (against historical averages) in
its profitability with either its direct model or with a renewed network contract?



3. Even with a more lucrative network contract, say for example at 2x current revenue run
rates, will the model translate into 2x profitability? And if so, would the valuation ratios
make sense at such levels?



Putting aside the rising COGS which is at about ~64%, or nearly a ten year high, and
somewhere around 10 points higher than historical norms consider the following:



     - The 10 year average net profit of the company is about 39 M per year. Free Cash
     Flow has averaged a bit less at around 37 M per year.



     - Assuming that 2x revenue still translates to 2x free cash flow (which is probably a
     stretch given rising operating costs amongst other things), and the company returns
     to its average historical profitability



     – than such an increase in revenue would equate to about 73 M per year in free cash
     flow.



     In such a case, the P/E ratio would come out to just under 32. The current S & P 500
     PE Ratio after 5 years of a continuous rise in the market is 19.51.



     To reiterate, there are two major assumptions required:



             a. The company returns to at least average profitability even though its net
             income as a percentage and as a dollar figure has been steadily declining for
             years.
              b. From this "normalized" base, the company would then increase net earnings
              dramatically                                                                      
    The company stated in their recent conference call and press release:



                 "...we continue to believe that we can double or triple our 2012 OIBDA
                  results by 2015"



    If understood correctly 2012 OIBDA was 63 M (importantly free cash flow was only 29 M),
    if that is doubled the total would be 126 M (and free cash flow 58 M) – the soonest such an
    outcome could come to fruition is apparently 2015, and the high cost (i.e. losses) of getting
    to this speculative figure is growing quarter by quarter, diminishing the company's current
    assets.



    So a reasonable question to ask might be what 2014 losses may possibly need to be
    applied to the potential 2015 gain. What is known from the Q4 2013 conference call is:



        i. The loss in Q1 2014 will result "in a net loss of 12 M" (see comments below)



        ii. There is a "wide range of outcomes" possible in 2014 (se comments below)



    Q1 2014 alone then would reduce the company's projection of 126 M of OIBDA by 2015 (a
    doubling of 2012 OIBDA) down to 114 M (the net change in cash is likely to be even more
    substantial). The optimistic scenario is that the company does not report any more minus
    figures in the next three quarters of the year - but that would be contrary to the company's
    ten year earnings trend (see section 2 below on the price-to-earnings ratio).



    In sum, the company's average net income over the last four quarters was 688k per
    quarter (a positive figure).   Yet, the company's net change in cash was depleted on
    average by 8.3 M per quarter (a negative showing every quarter), as the company
    hemorrhaged.
                                                                                                

                "At a proposed price per month between $12.99 and $14.99, this would
                 represent incremental revenue to WWE of between $125 million and $250
                 million and incremental EBITDA between $50 million and $150 million."



                                            Feb 28th, 2013 – Financial Outlook Press Release



    However, when the company finally did release the direct network product (about a year
    later), the price for the monthly subscription had dropped by as much as 33% of the
    projection down to just $9.99 per month. Presumably this would mean EBITDA would be
    reduced also by the same factor putting EBITDA projections between $33 and $90 Million.
    If the average of the two figures is 66 Million then the company would produce about the
    same EBITDA figure as it did in 2012. If the 2013 base line is only 30.8 M, then the
    increase would about .5 and not 2 - 3x, a scenario which assumes no cannibalization.



    4. How is it possible to know if the company will command a significant premium in a
    renewed contract with a network? Without actually being at the negotiating table, isn't
    such postulation speculative?



    In the words of management:



                "Although our key strategic initiative holds significant potential our financial
                 performance for 2014 could fall within a wide range of outcomes..."



                                                     Q4 2013 WWE Earnings Conference Call



    5. What evidence exists that the WWE direct channel (while perhaps a great idea) will be
    more profitable than the historical network agreements? That is to say, how can the direct
    network costs be correctly understood when it is yet a "start-up"? And if successful, what
    will the impact be to legacy broadcast network revenue?
                                                                                                       
    6. Why was the stock on the (HTB) or "Hard-to-Borrow" list of brokerages by Friday March
    14th, 2014? If the price made sense, or had upside, surely large institutional holders, and
    brokerages alike would make their shares available to short-sellers in exchange for the
    additional income such a transaction provides.



    By Monday March 17th, 2014 the cost of borrowing the shares had continued to rise.



    If this were "Texas hold'em" wouldn't the appearance on HTB lists be a "tell"?



Even if all the stars align, and the company performs an operational and fiscal miracle (even
though it has never exactly done so before), is the WWE brand premium (at a forward P/E of
>30) worth 64% more than the S & P 500 which itself is priced in the midst of an incredible bull
market? Should the pricing premium be 145% of the Apple brand, and if so, why?



Sans miracles, is the brand worth 4,226% more than the S & P 500?



A few more figures worth noting:



    1. The share price is at an all-time high (15 years since IPO) – in fact, the price is even
    higher than it was in the late IPO / Stock market mania years of the late nineties / early
    2000.



    It may also be worth stressing again that the price is achieving all-time highs in lock-step
    with a 5 year bull run. If it is true as John F. Kennedy once said that "a rising tide will lift all
    boats" then, the physics of rising tides ought to be included in any examination of the stock
    price's "metacentric height".



    2. The trailing Price-to-Earnings Ratio (the only one based on fact vs. estimation) might
    be considered, by value-oriented investors as a little rich at something like 844.
                                                                                            
ratio of just 13 – and this despite an extraordinarily consistent track record of generating
consistent profits and free cash flow. Last year around this time, Apple was taken to task
for reporting another record quarter of profits and unit sales – an event that was discussed
in the Amvona article "Apple's Crime and Punishment" – the same psychology discussed
in that article probably applies to the present discussion.



If you go ex-cash on Apple's share price, then the PE ratio is something around 8.4. this is
valid reasoning for companies that print cash, but for companies that burn it, the aggregate
loss over a measured period of time ought to be added to the share price (vs. subtracted)
when trying to determine a realistic PE ratio. In the case of WWE they've been losing
about 8.3 M per quarter (see above), and the situation appears set to worsen before it
improves. If the company loses just 12 M in 2014 (or ~.16 per share) which apparently is
a foregone conclusion, then a more accurate PE ratio might be 848.



If a company with Apple's brand strength and virtually unmatched fiscal record can be
"taken down a few notches" for reporting good news, and even though it wasn't trading at
a particularly rich premium, then isn't it within the realm of possibility that investors (or
perhaps more accurately speculators) in concerns such as WWE might also eventually
come to the conclusion that there is such thing as a price that is too high?



Stated in another way, it would take just 831 fewer years for apple to recover its entire
market cap. through profits than it would take WWE.



The 10-Year earnings growth rate of the company is -17.3%. The 5 year earnings growth
rate is something more substantial at -46.2%. The one year earnings growth rate is a
remarkable -91.6%. According to the measurable data there is a faithful "trend" in the
wrong direction which has existed for some time.



That is to say, the rate at which earnings are diminishing has been accelerating, yet in the
last year the share price has appreciated ~262%.



3. Earnings Per Share and Free Cash Flow have been declining meaningfully in recent
years. Dilution has not helped - shares outstanding have increased from roughly 69 Min
                                                                                        
higher, closing Friday March 14th, 2014 at $30.94.



The following chart illustrates the point (gray areas represent recessions):



                                         Fig. 1




4. The Short Interest ratio and the possibility of a squeeze are real. Given the extreme
nature of the share price run-up (almost 32% in the last month in the absence of tangible
data that would support a sea change in the company's outlook) and given the fact that
about 16% of the float (an increase of about 30% from the prior month) was short as of
February 14th, 2014, it is possible that some short sellers may have been covering adding
to the apparent adulation surrounding the stock.



At the current price the value of the 4.09 M shares short as of Feb. 14th, 2014 is almost
127 M. The sellers of these 4.09 M share have lost an astounding ~32% in just 30 days,
                                                                                              
That is to say, there may be a dual prong cause for the extreme valuation, which cannot
last. If the short interest ratio is 3.9, then it would take less than 4 days of trading volume
for all of the shorts to be covered.   If short covering ends, then buying would be notably
diminished by this group at more or less the same time the stock was reaching for the
stratosphere – and it's not hard to imagine that it would only take a whisper for sentiment
to change at such highs.



If the most recent short sellers are right, than day traders, technical analysts, chartists,
momentum buyers, astrologers, palm readers and all others groups notable for their stable
and rational approaches to selecting stocks will have joined faithful WWE fans in counting
themselves amongst the group of happy new owners of the shares by the time this article
is published.



5. EV/EBITDA and Short Interest Ratio have both increased dramatically. Enterprise
Value divided by EBITDA (a rough proxy for free cash flow) is a quick way of looking at the
real value of the enterprise to a prospective acquirer based on about how much cash the
company is generating.



In this case, the EV/EBITDA ratio is currently at just over 51, but was recently even higher
(~71) as can be seen below.     In short (no pun intended), it would take just over a half of a
century for a buyer of the entire business to cover the costs of the acquisition through
EBITDA earnings (and much, much longer if free cash flow is the divisor). Such ratios
have never been seen in the company's history.



                                          Fig. 2
                                                                                                  




    It would have been more accurate to use P/FCF (Price to Free Cash Flow) for such a
    purpose, but since the company has recently had a negative free cash flow position, such
    a calculation is impossible.



    Is 2.3 Billion a fair price for a company that earned 2.76 M last year, and reduced its cash
    position by about 33 M?        The answer may not be clear, and perhaps the problem
    described is not a trend afterall... conceivably the following quotes will aid in answering the
    question:



                 "Unallocated SG&A expenses increased $3.1 million to $35 million from the
                  prior year quarter..."



                  "Salary expenses increased $1 million or 11%..."



                  "Operating income before depreciation and amortization or OIBDA declined
                  $14.1 million..."



                  "Profits from our television operations declined $3.2 million..."
                   "Overall, company's salary expense increased $2.7 million..."
                                                                                                
                   "Net income declined $8.5 million..."



                   "For the full year, our net income declined nearly $29 million..."



                   "For the first quarter of 2014, we expect net income to decline on a year-
                   over-year basis by $15 million to $18 million resulting in net loss of $12
                   million"



                                                        Q4 2013 WWE Earnings Conference Call



    Not to fret, the most pressing corporate issues were still prudently attended to, using debt
    of course (since the price tag would have represented about 30% of cash) – unfortunately
    this largest outlay of capital (30 M) did not include references to any sort of future ROI or
    ROA.



                  "During the year we completed the purchase of corporate aircraft and in
                   conjunction with this transaction and related aircraft improvements utilized
                   debt financing of approximately $30 million, which is reflected in long-term
                   debt on our balance sheet..."



    And coincidentally another reference to a 30 M figure:



        "Page 16, shows our free cash flow which declined about $30 million from the prior
        year..."



                                                        Q4 2013 WWE Earnings Conference Call



    Actually the decline is closer to 33 M – rough numbers are usually ok, but 10% is a little
    more than a rounding error - it is more than the company's entire 2013 profit?
                                                                                        
6. .59 Cents. Value investors like Discounted Cash Flow models because they provide
some guidance on what the future earnings power of a concern is based on available data
(versus sales projections).   A look at a discounted cash flow model for WWE based on
10% growth for the next ten years, 4% terminal growth for another ten years and a 12%
discount rate produces a fair value for the stock of .59 cents, and a margin of safety of
-5,144%.



As a note on assets - Intangible assets (the kind you can't sell easily when things turn
south) increased from roughly 100k in 2010 to just under 27 M in 2013, an increase of 268
fold in 3 years – these "ghost assets" of course can bolster a balance sheet nicely.



7. Dividends and losses are depleting current assets / cash rapidly.



   In 2013 the company paid out 36 M in dividends on 2.8 M of net earnings.

   The Dividend Payout Ratio is 1200%. Why the company would maintain such a high

    payout in light of 3 years of dramatically reduced profits is unknown.

   Cash and marketable securities have declined from 280 M in 2006 to just 109 M in the

    company's most recent report.

   The net change in cash as a result of 2013 activities was minus 33 M.

   If the comments above regarding Q1 2014 are an indicator, cash will be meaningfully

    impaired again the next time the company reports.


In 2013 for the first time in at least ten years the company's net cash position went
negative, while the NCAV (Net Current Asset Value) has dropped precipitously to just .57
cents or slightly below the firms discounted cash flow value.



In fact, the NCAV value has declined every year since it reached a high of 3.56 per share
in 2006.



Current price exceeds tangible book by a factor of nearly 10x.
                                                                                                 
Perhaps Amvona being called out by SeekingAlpha again has led to some sort of complex
about being right... and maybe the present thesis will be wrong... after all there is a first time
for everything and it (being wrong) is bound to happen sooner or later.



That having been said, the odds seem handicapped in favor of the current proposition.



Wealth is never "destroyed" in the stock market. It is only transferred. This is important. A
large gain by a few is almost always paid by the loss of a large number of others – these
transactions take place with varying degrees of unpleasantness.



The average retail investor has access to a huge variety online brokerages that continuously
encourage a great deal of fee-generating "activity". Indeed entering "orders" has become so
easy, that executing on a mobile device should be no problem while driving and brushing your
teeth simultaneously if needed – there's a reason for this "ease" – its' so that the slightest
change in state of mind can be acted on.



Perhaps it is a question for behavioral psychologists, but it's worth contemplating what happens
when you cross the DNA of a WWE fan in all of their adrenaline-filled glory, with the DNA of a
highly profitable (to the brokerage) e-trade mobile app. - perhaps the love-child is a stock with
a PE ratio north of 800?



In case any doubts exist about the coalescence of the two desperate parties, that is to say
whether or not a marriage can really be made... just consider how and where the company
intends to report critical fiscal data:



                   "Regarding the disclosure of network subscriber level we will initiate
                    reporting at the WrestleMania on Monday April 7, 2014..."



                                                       Q4 2013 WWE Earnings Conference Call



What a curious choice of venue.
                                                                                                  
The average retail investor does not usually grasp the concept of short selling very well, and
rarely has access to the appropriate tools to execute on short ideas even if he does.



What could the numerical imbalance between long and short participants mean? What if only a
drastically smaller number of participants can benefit in the case of the latter?



The greatest promoter... possibly ever.



Imaginably every CEO promotes their own stock, it seems reasonable, especially if they believe
in their company. However, not every CEO is by profession a professional promoter - so some
may be better at the task than others.



Any discussion of the ethics of the WWE business model and its founder are not necessary –
they have been indited enough.



The central question the present article deals with is, has the management team delivered
consistent profits in the past that would be indicative of the ability to deliver profoundly
improved profits in the future, such that even the current rich forward P/E might be justified?



The answer seems clear.



That isn't to say judging by the ubiquitously bullish sentiment, that the stock hasn't been
masterfully promoted – but that of course is a separate issue.



Nonetheless the risks of selling short are real



The following are some of the risks inherent in shorting WWE:



     a. The cost associated with borrowing shares is typically higher than the cost of capital
     when going long – this is particularly true in HTB situations.
                                                                                                   
    c. The company will announce a new distribution agreement with a major network
    (probably at a higher rate than before), and possibly a large number of subscribers for their
    direct network (given their customer loyalty) – how the market will react to such news is
    unknown given the pre-existent run up in stock price.         However, as far as the direct
    network is concerned it seems while initial subs. are likely to be strong, it is hard to foresee
    large numbers signing up on an ongoing basis.



    d. It would be preferable if something more tangible were uncovered, such as creativity in
    the accounting or something of that nature, that could be pointed to, but in the present
    case the argument rests squarely on an intangible (intangible does not mean less real) –
    that is to say, the present excitability of investors over a stock that has almost never
    produced very good or consistent profits, and to be sure has often wedded poor results to
    poor judgment.



    e. For example, if the company delivered 3x 2012 OIBDA (189 M – or the high end of
    company estimates) in 2015, and did not sustain a net loss again in 2014, then the forward
    PE ratio at today’s price would be only 12.3. The Price to Free Cash Flow (PFCF), a more
    important ratio, at 3x 2012 FCF (or 87 M) would be 27.



    The current PFCF ratio of Apple is 10.6, almost a third of what WWE’s would be in the
    aggressive outcome scenario.



Using your children's college tuition fund to short the stock may require above average
conviction.



Execution has been sub-par



The short thesis rest on whether or not execution will approximate Managements projections.



Consider the following analysis of past comments from management:
                  "...we expect that our 2013 EBITDA performance will be flat with 2012 plus
                  or minus 10%"                                                               
                                                      Q4 2012 WWE Earnings Conference Call



                  "... it is expected that WWE's 2013 EBITDA will approximate 2012 results"



                                             Feb 28th, 2013 – Financial Outlook Press Release



The first comment made in the earnings conference call proved to be about 110% wrong. 2013
EBITDA arrived at 30.8 M, or ~52% below the 64.4 M 2012 figure.



The follow up comment in the press release was even more problematic, not only because it
affirmed the 2013 guidance, but because by the time it was made (2 months into the first
quarter), the company would have known that based on how Q1 was already progressing, it
was probably a good idea to temper expectations for the full year 2013 performance.



That is to say, Q1 2013 came in at just 10.4 M in EBITDA and only 3 M in net earnings. Looking
back over the years, the first two quarters of the year are typically the strongest from an
EBITDA and Net Income perspective. By Feb. 28th the company would have known things
were not great, and that coming within +/- 10% of 2012 EBITDA was increasingly a long shot –
in fact, Q1 EBITDA was less than half of Q1 2012, while Net Income on a year over year basis
would fall by ~80% from 15.33 to just 3.03 - yet the company affirmed guidance.



                 "If the network is launched within a year, we would also expect a further $10
                  million to $15 million reduction of EBITDA and a corresponding reduction of
                  net income for the year"



                  "Accordingly we anticipate our first quarter EBITDA to be down
                  approximately $6 million to $8 million from the prior year quarter"



                                                      Q4 2012 WWE Earnings Conference Call
                                                                                               
company) as noted above while Q1 2013 EBITDA dropped by almost 11 M.



                  "Future investment will be predicated on the evaluation in our performance in
                   2013 in this business"



                                                      Q4 2012 WWE Earnings Conference Call



2013 was the lowest EBIDTA and Net Earnings Figure going back 10 Years – and continued a
multi-year trend. Yet, despite the comment above from the Q4 2012 Conference Call, the
company seemed to indicate during the Q4 2013 Conference Call that the increased spending
was in no way abating.



         "We have not met the longer term growth target that we communicated in February
         2010"



                                                      Q4 2012 WWE Earnings Conference Call



It might have been worth going back further to get quotes, but what would be the point? In the
above comment the company is admitting to not meeting targets previous communicated going
at least back to 2010.



Without a clear explanation the company also shifted in 2013 from references to the more
common EBITDA to OIBDA (Operating Income Before Depreciation and Amortization). These
two measures are similar except for the income numbers they use. In the case of OIBDA, the
calculation begins with GAAP net operating income. In the case of EBITDA, the calculation
begins with GAAP net income.



The matter is probably not significant in this case, but it does add an additional aspect of
complexity when tracking managements historical comments and references.
                                                                                                 
pattern - financially, the company consistently over-promises and under-delivers.



Conclusion



WWE from a business perspective may be suddenly full of possibilities. It could be that the
company will deliver on an extraordinary increase in profits, change the way sports content is
distributed and become a model for other sports syndicates to follow.



However, such theory can only be considered speculation at this time, and cannot be
reasonably deduced from management's track-record.



In fact the flip side of the argument might ask about the wisdom of competing with a large
number of established networks versus trying to cooperate with them. It may be that the direct
content delivery model is the future, but how likely is it that WWE of all companies will be the
one to effect such change? Is creating disruptive technology models counted amongst their
core competencies?



Indeed, there is almost no tangible evidence in the company's financial track record that would
indicate such an aptitude – and importantly for shareholders, if private jets are used as a proxy,
management cannot be designated as "brilliant" when it comes to allocating capital.



Reviewing the sentiment of buyers of the stock seems to indicate, as is often the case in
technology shares, that strong feelings about the company's product may have confused
thoughts on earnings and its relation to share price, without regard to underlying fundamentals
or history.



It is also worth asking if the company's best case scenario does materialize by 2015, if the
enlarged capital base will be wisely managed by the company going forward (particularly in
light of the near complete absence of shareholder rights).



Recent rumors regarding a possible buy-out of WWE by AMC (AMCX) networks is hard to
imagine given AMC's own financial profile which would make it very difficult for the company to
                                                                                                   
acquisition would hardly be accretive to AMC. It is also hard to imagine that other possible
acquirers would be willing to pay such a significant premium over their own valuation ratios.



The following is a table showing the valuation of prospective suitors:



                                               Fig. 3




   Company                      (WWE)           (AMCX)         (CMCSA)    (MSG)       (DIS)


   Price                             $30.94       $74.40         $50.64   $57.99        $80.07

   Market Value (mil)                $2,325       $5,379       $131,996   $4,461      $140,287

   Revenue (mil)                   $507.97        $1,592        $64,657   $1,341       $45,041

   P/E(ttm)                             884        19.90          19.80    28.50              22

   P/S                                  4.59            3.39       2.09     3.07          3.15

   P/B                                  8.74              0        2.61     2.84          3.07

   Yield (%)                            1.55              0        1.54           0       1.07

   Payout                             24.34               0        0.29           0       0.83

   ROA (%)                              0.73       11.03           4.29     5.21          7.55

   ROE (%)                              1.04              0       13.45     9.63         13.51

   Operating Margin (%)                 1.16       36.57          20.98    18.73         20.51

   Net Margin (%)                       0.54       18.26          10.54    10.62         13.62

   Debt to Equity (%)                    11             -380        94            0           35

   10-Yr Rvn. Growth (%)                2.30              0       23.10           0            6

                                      -17.30              0       26.90           0      11.60
                                                                                                  
   5-Yr Rvn. Growth (%)                 1.20           0       20.70            0        7.10

   5-Yr Earning Growth (%)            -46.20           0           22           0          19

   1-Yr Rvn. Growth (%)                 4.50      17.20          5.30      10.60         7.60

   1-Yr Earning Growth (%)            -91.60      85.30         11.60      25.10        17.70




Consider the following:



     a. If WWE's terrible 2013 performance is omitted as an anomaly (even though it fits nicely
     into a trend) and the EPS for the 5 years between 2008 and 2012 is averaged, the result is
     .55 cents.



     b. If again the 2013 figures are wholly disregarded in reviewing historical PE ratios, and
     the PE ratio between 2008 and 2012 is averaged the result is 21.6 (still higher than the S
     & P 500)



Based on the historical average, and giving the company the benefit of the doubt by excluding
2013, the share price should be around $11.88.



However, given what has been outlined above, the company isn't worth a PE greater than 15
(which is still higher than Apple). A PE ratio of 15 would place the share price, based on
average historical performance, at about $8.25.



The shares are probably overpriced by at least 275% (and maybe more).



WWE's financial track record tells a story.
                                                                                history doesn't repeat itself, but it        
does rhyme"




DISCLOSURE




Lemelson Capital Management and its clients are short shares of WWE as of the publication of this article




SPECIAL NOTE REGARDING THIS REPORT




THIS REPORT INCLUDES INFORMATION BASED ON DATA FOUND IN FILINGS WITH THE SECURITIES AND

EXCHANGE COMMISSION, INDEPENDENT INDUSTRY PUBLICATIONS AND OTHER SOURCES. ALTHOUGH WE

BELIEVE THAT THE DATA IS RELIABLE, WE HAVE NOT SOUGHT, NOR HAVE WE RECEIVED, PERMISSION FROM ANY

THIRD-PARTY TO INCLUDE THEIR INFORMATION IN THIS PRESENTATION. MANY OF THE STATEMENTS IN THIS

PRESENTATION REFLECT OUR SUBJECTIVE BELIEF.




THE INFORMATION CONTAINED ABOVE IS NOT AND SHOULD NOT BE CONSTRUED AS INVESTMENT ADVICE, AND

DOES NOT PURPORT TO BE AND DOES NOT EXPRESS ANY OPINION AS TO THE PRICE AT WHICH THE

SECURITIES OF WORLD WRESTLING ENTERTAINMENT MAY TRADE AT ANY TIME. THE INFORMATION AND

OPINIONS PROVIDED ABOVE SHOULD NOT BE TAKEN AS SPECIFIC ADVICE ON THE MERITS OF ANY INVESTMENT

DECISION.     INVESTORS       SHOULD      MAKE     THEIR     OWN     DECISIONS      REGARDING        WORLD      WRESTLING

ENTERTAINMENT AND ITS PROSPECTS BASED ON SUCH INVESTORS' OWN REVIEW OF PUBLICALLY AVAILABLE

INFORMATION AND SHOULD NOT RELY ON THE INFORMATION CONTAINED ABOVE. NEITHER LEMELSON CAPITAL

MANAGEMENT, LLC NOR ANY OF ITS AFFILIATES ACCEPTS ANY LIABILITY WHATSOEVER FOR ANY DIRECT OR

CONSEQUENTIAL LOSS HOWSOEVER ARISING, DIRECTLY OR INDIRECTLY, FROM ANY USE OF THE INFORMATION

CONTAINED ABOVE.




FORWARD-LOOKING STATEMENTS




Certain statements contained in this letter are forward-looking statements including, but not limited to, statements that are

predications of or indicate future events, trends, plans or objectives. Undue reliance should not be placed on such statements

because, by their nature, they are subject to known and unknown risks and uncertainties. Forward-looking statements are not
                                                                                                                                   
such forward-looking statements. Forward-looking statements can be identified by the use of the future tense or other

forward-looking words such as "believe," "expect," "anticipate," "intend," "plan," "estimate," "should," "may," "will," "objective,"

"projection," "forecast," "management believes," "continue," "strategy," "position" or the negative of those terms or other

variations of them or by comparable terminology. Important factors that could cause actual results to differ materially from the

expectations set forth in this letter include, among other things, the factors identified under the section entitled "Risk Factors"

in World Wrestling Entertainment’s Annual Report on Form 10-K for the year ended September 28, 2013. Such forward-

looking statements should therefore be construed in light of such factors, and Lemelson Capital is under no obligation, and

expressly disclaims any intention or obligation, to update or revise any forward-looking statements, whether as a result of new

information, future events or otherwise, except as required by law.




Tagged under                      Rate this item
WWE Short                                                      (9 votes)




                                     AMVONA NEWS

                                     Amvona publishes critical articles and interviews at the
                                     intersection of Faith, Finance and Economics.




RELATED ITEMS                                                           LATEST FROM AMVONA NEWS

Watch Rev.Emmanuel Lemelson, CIO of                                     Big Lots (NYSE: BIG) Soars Over 29% Post-
Lemelson Capital Management - PreMarket                                 Earnings
Prep for August 12, 2015                                                Palo Alto Networks (NASDAQ: PANW)
Lemelson Capital featured in Barron's WWE                               Plummets, Geospace Technologies
article                                                                 (NASDAQ: GEOS) CFO Heads For The Door
Fr. Emmanuel Lemelson Discusses Apple's                                 Ligand Pharmaceuticals (NASDAQ: LGND)
iPhone Sales, World Wrestling                                           Stock Gaps Down, Fr. Emmanuel Speaks Out
Entertainment's Strategy And Other Issues
                           « Update: American Greetings Corp. and the Triple “W” Update: The Short Case for

                                                                                                                      

                                                             ABOUT AMVONA

                                                             Amvona publishes critical articles and interviews
                                                             at the intersection of Faith, Finance and
                                                             Economics.




                                                             AMVONA TAG CLOUD
Tweets
                                                              AAPL     Activism     AEO      Amvona        Analysts
Fri Dec 06 17:46:58 +0000 2019
                                                              BBBY     Benzinga
$BIG Soars Over 29% Post-Earnings.
                                                              Christian Philosophy of Investment
@LemelsonCapital has record returns in the
                                                              Corporate Governance        CSCO      DPZ
cards for 2019.… https://t.co/bjcysqHkq3
                                                              Emmanuel Lemelson        Ethics      EXPR      Faith
Sun Nov 17 19:05:15 +0000 2019
                                                              FB     Foreclosure    Fraud
Through the intercession of the divine
                                                              Fr Emmanuel Lemelson        FRPT       GEOS
#StKatherine, installed the hand carved
                                                              Geospace Technologies       GES       GLW      HIBB
iconostasis which serves as a suppor…
                                                              IBM     KLIC    KO     LCM        Lemelson Capital
https://t.co/p4rTzyLX7z
                                                              Lemelson Capital Management          lgnd    Matthew
Thu Nov 07 22:27:52 +0000 2019
                                                              NFLX     Orthodoxy     SEC        Securities Fraud
RT @Lemelson: Exploiting the sick, the poor +
                                                              Senate Committee Investigation       Short     SKX
the vulnerable, to enrich executives is
                                                              St Katherine    stx    The Matrix      The SEC
unacceptable! As $LGND gaps down, plunging
as much a…                                                    The Stock Market      update      VKTX       wdc

                                                              WSJ     WWE
Sun Oct 27 19:05:10 +0000 2019

Early fall, through the intercessions of
#StKatherine the white marble floors were
completed. Furniture + #Holy Al…
https://t.co/oiLFFp5APH

Wed Oct 09 21:37:39 +0000 2019
                     : "We've been buying it    
aggressively," Listen to @Lemelson discussing
$BBBY on August 12, 2019, on @Benzinga w/
@Spus +…


Follow amvona on Twitter
                             




About Us   Notes   Updates

  Copyright © 2019 Amvona
